DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 8/18/2022 has been entered. Claims 1-26 remain pending in the application. Claims 8, 14, 16-18, and 20-23 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 5/20/2022.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 5/20/2022.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 5/20/2022. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-10, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Py (U.S. PG publication 20130184677).
In regard to claim 1,
	Py discloses an enteral dosing control coupling (figure 1, item 92 and 16; Examiner notes the coupling is construed as an enteral dosing coupling as the syringe can be used enterally as disclosed in paragraph [0036]) comprising: 
a cylindrical collar (figure 1, item 92) defining a hollow internal chamber (see figure 1 below), and 
[AltContent: textbox (Hollow internal chamber)]a lumen extension tip (see portion identified below of item 16 in which the lumen extension tip is construed as the portion of item 16 in which the inner profile is not tapering) projecting axially into the hollow internal chamber (see figure 1) and defining an internal lumen (see figure 1 below) extending axially therethrough (see figure 1),
[AltContent: textbox (Internal lumen )][AltContent: ][AltContent: textbox (Axial length of cylindrical collar)][AltContent: textbox (Lumen extension tip with axial length)][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    819
    361
    media_image1.png
    Greyscale

wherein the lumen extension tip has an axial length that is shorter than an axial length of the cylindrical collar (see annotated figure 1 above).
In regard to claim 7,
Py discloses the enteral dosing control coupling of claim 1, wherein the lumen extension tip is integrally formed with the cylindrical collar (paragraph [0063]; see figure 1).
In regard to claim 9,
Py discloses an enteral fluid device (figure 1, item 10; paragraph [0036]) comprising the enteral dosing control coupling of claim 1 (see analysis of claim 1 above).
In regard to claim 10,
Py discloses the enteral fluid device of claim 9, wherein the enteral fluid device comprises a syringe, an enteral fluid collection device, an enteral fluid storage device, an enteral fluid delivery tube or an enteral fluid delivery conduit (see syringe 10; paragraph [0072]).
In regard to claim 24,
Py discloses an enteral fluid delivery device (figure 1, item 10; paragraph [0036]) comprising:
[AltContent: textbox (Axial length of outer coupling collar)][AltContent: textbox (Fluid delivery conduit )][AltContent: ][AltContent: textbox (Lumen extension tip with axial length)][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    819
    361
    media_image1.png
    Greyscale

a lumen extension tip (see portion identified above of item 16 in which the lumen extension tip is construed as the portion of item 16 in which the inner profile is not tapering) defining a fluid delivery conduit (see figure 1 above) extending through the lumen extension tip (see figure 1 above; paragraph [0062]); 
an outer coupling collar (figure 1, item 92) configured for engagement with a compatible coupling element (paragraph [0078]), the outer coupling collar at least partially surrounding the lumen extension tip (see figure 1 above), 
wherein the lumen extension tip has an axial length that is shorter than an axial length of the outer coupling collar (see figure 1 above).
In regard to claim 25,
Py discloses the enteral fluid delivery device of claim 24, comprising an enteral fluid delivery syringe (figure 1, item 10; paragraph [0036] and [0072]) having a barrel (figure 1, item 12) and a plunger (figure 1, item 14) for advancement and retraction within the barrel (paragraph [0064] and [0015]) and defining a variable-volume fluid reservoir (figure 1, item 48; paragraph [0064]) within the barrel (see figure 1), wherein the fluid delivery conduit extending through the lumen extension tip is in fluid communication with the variable-volume fluid reservoir of the syringe (see figure 1 and paragraph [0064]).
Claims 1-2, 7, 9-11, 13, 15, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (U.S. PG publication 20080132851).
In regard to claim 1,
Shaw discloses an enteral dosing control coupling (figure 13, item 116, 120, and 126; the dosing control coupling is construed as an enteral dosing control coupling due to the fact that the structure would enable enteral use) comprising: 
a cylindrical collar (item 120 and 126) defining a hollow internal chamber (see figure 13), and 
a lumen extension tip (item 116) projecting axially into the hollow internal chamber (see figure 13) and defining an internal lumen extending axially therethrough (figure 13, item 118), 
wherein the lumen extension tip has an axial length that is shorter than an axial length of the cylindrical collar (see figure 13 which shows the lumen extension tip having an axial length that is shorter than an axial length of the cylindrical collar).
In regard to claim 2,
Shaw discloses the enteral dosing control coupling of claim 1, further comprising external coupling members (figure 13, item 130) formed on a portion of the cylindrical collar (see figure 13).
In regard to claim 7,
Shaw discloses enteral dosing control coupling of claim 1, wherein the lumen extension tip is integrally formed with the cylindrical collar (see figure 13).
In regard to claim 9,
Shaw discloses an enteral fluid device (figure 12, item 110) comprising the enteral dosing control coupling of claim 1 (see rejection of claim 1 above).
In regard to claim 10,
Shaw discloses the enteral fluid device of claim 9, wherein the enteral fluid device comprises a syringe, an enteral fluid collection device, an enteral fluid storage device, an enteral fluid delivery tube or an enteral fluid delivery conduit (syringe 110; paragraph [0051]).
In regard to claim 11,
Shaw discloses an enteral syringe (figure 12, item 110) comprising: 
a hollow cylindrical barrel (figure 12, item 114 and figure 13, item 120 and 126) comprising a cylindrical collar (figure 13, item 120 and 126) defining a hollow internal chamber (see figure 13) and comprising external coupling members (figure 13, item 130); and 
a dosing control coupling (figure 13, item 116) comprising a lumen extension tip projecting axially into the internal chamber (see figure 13), the lumen extension tip defining an internal lumen (figure 13, item 118) extending therethrough (see figure 13), 
wherein the lumen extension tip has an axial length that is shorter than an axial length of the cylindrical collar (see figure 13).
In regard to claim 13,
Shaw discloses the enteral syringe of claim 11, wherein the lumen extension tip is generally integrally formed with the cylindrical collar (see figure 13).
In regard to claim 15,
[AltContent: textbox (Base portion)][AltContent: arrow]
    PNG
    media_image2.png
    399
    414
    media_image2.png
    Greyscale

Shaw discloses enteral syringe of claim 11, wherein the lumen extension tip comprises a generally elongate cylindrical body comprising a base portion for coupling engagement within the hollow cylindrical barrel of the enteral syringe (see figure 13 above).
In regard to claim 24,
Shaw discloses an enteral fluid delivery device (figure 12, item 110; Examiner notes due to the structure of the fluid delivery device it can be used for enteral fluid delivery) comprising: 
a lumen extension tip (figure 13, item 116) defining a fluid delivery conduit (figure 13, item 118) extending through the lumen extension tip (see figure 13); 
an outer coupling collar (figure 13, item 126 and 120) configured for engagement with a compatible coupling element (paragraph [0051]), the outer coupling collar at least partially surrounding the lumen extension tip (see figure 13), wherein the lumen extension tip has an axial length that is shorter than an axial length of the outer coupling collar (see figure 13).
In regard to claim 25,
Shaw discloses the enteral fluid delivery device of claim 24, comprising an enteral fluid delivery syringe (figure 12, item 110) having a barrel (figure 12, item 114) and a plunger (figure 12, item 124) for advancement and retraction within the barrel (paragraph [0051]) and defining a variable-volume fluid reservoir within the barrel (Examiner notes the reservoir is a variable-volume fluid reservoir due to the fact that the volume can be varied by movement of the plunger), wherein the fluid delivery conduit extending through the lumen extension tip is in fluid communication with the variable-volume fluid reservoir of the syringe (see figure 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Py (U.S. PG publication 20130184677) further in view of Yuki (U.S. PG Publication 20180014998).
In regard to claim 2,
Py discloses the enteral dosing control coupling of claim 1.
Py fails to disclose further comprising external coupling members formed on a portion of the cylindrical collar.
Yuki teaches external coupling members (figure 1A, item 925; Examiner notes two projections 925 are shown; paragraph [0007]; paragraph [0050]: wherein the spiral projection, and the female tapered surface conform to ISO 80369-3) formed on a portion of the cylindrical collar (figure 1A, item 921).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical collar of Py to be ISO 80369-3 formatted including external coupling members formed on a portion of the cylindrical collar, as taught by Yuki, for the purpose of limiting misconnections with a connector to be used in a field other than enteral nutrition (paragraph [0005] of Yuki). Further Py supports that the cylindrical collar 92 may be any of numerous different connectors that are currently known, or that later become known (see paragraph [0078] of Py).
In regard to claim 11,
Py discloses an enteral syringe (figure 1, item 10; paragraph [0036]) comprising: 
a hollow cylindrical barrel (figure 1, item 12) comprising: 

[AltContent: textbox (Hollow internal chamber)][AltContent: textbox (Internal lumen )][AltContent: ][AltContent: textbox (Axial length of cylindrical collar)][AltContent: textbox (Lumen extension tip with axial length)][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    819
    361
    media_image1.png
    Greyscale

a cylindrical collar (figure 1, item 92) defining a hollow internal chamber (see figure 1 above); and
 a dosing control coupling (figure 1, item 16 and 30) comprising a lumen extension tip (see portion identified above of item 16 in which the lumen extension tip is construed as the portion of item 16 in which the inner profile is not tapering) projecting axially into the internal chamber (see figure 1), the lumen extension tip defining an internal lumen extending therethrough (see figure 1 above), 
wherein the lumen extension tip has an axial length that is shorter than an axial length of the cylindrical collar (see figure 1 above).
Py fails to disclose the cylindrical collar comprising external coupling members.
Yuki teaches the cylindrical collar (figure 1A, item 921) comprising external coupling members (figure 1A, item 925; Examiner notes two projections 925 are shown; paragraph [0007]; paragraph [0050]: wherein the spiral projection, and the female tapered surface conform to ISO 80369-3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical collar of Py to be ISO 80369-3 formatted including external coupling members, as taught by Yuki, for the purpose of limiting misconnections with a connector to be used in a field other than enteral nutrition (paragraph [0005] of Yuki). Further Py supports that the cylindrical collar 92 may be any of numerous different connectors that are currently known, or that later become known (see paragraph [0078] of Py).
In regard to claim 12,
Py in view of Yuki teaches the enteral syringe of claim 11, wherein the cylindrical collar is generally shaped and sized according to the ISO 80369-3 standard (see analysis of claim 11 above and paragraph [0050] of Yuki).
In regard to claim 13,
Py in view of Yuki teaches the enteral syringe of claim 11, wherein the lumen extension tip is generally integrally formed with the cylindrical collar (paragraph [0063] of Py; see figure 1 of Py).	
In regard to claim 15,
[AltContent: textbox (Base portion)][AltContent: ][AltContent: textbox (Lumen extension tip with axial length)][AltContent: ]
    PNG
    media_image1.png
    819
    361
    media_image1.png
    Greyscale

Py in view of Yuki teaches the enteral syringe of claim 11, wherein the lumen extension tip comprises a generally elongate cylindrical body (see figure 1 of Py above) comprising a base portion (see figure 1 of Py above) for coupling engagement within the hollow cylindrical barrel of the enteral syringe (the base portion is for coupling engagement via item 30 of Py within the hollow cylindrical barrel of the enteral syringe).
Claims 3-4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Py (U.S. PG publication 20130184677) in view of Yuki (U.S. PG Publication 20180014998) as evidence by Reinhard (U.S. Patent no 6280418).
In regard to claim 3,
Py in view of Yuki teaches the enteral dosing control coupling of claim 2, wherein the cylindrical collar and the external coupling members are compatible with a male ENFit coupling comprising a hub centrally positioned therein and defining an internal conduit extending therethrough (Examiner notes the term “ENFit” as defined in paragraph [0003] of Applicant’s disclosure means ISO 80369-3 design standard. Additionally the term hub encompasses a hub formed on a cap as supported by figure 7 of Applicant’s disclosure which shows hub H of cap TC. Examiner further notes the male ENFit coupling comprising a hub centrally positioned therein and defining an internal conduit extending therethrough is not positively required by the claim. Since the cylindrical collar and external coupling members of Py in view of Yuki are ISO 80369-3/ENFit formatted as supported by paragraph [0050] of Yuki, they are compatible with a compatible/appropriate sized male ENFit coupling comprising a hub centrally positioned therein and defining an internal conduit extending therethrough as evidence by Reinhard who supports that a male coupling/cap item 6 of Reinhard with a hub item 14 of Reinhard centrally positioned therein and defining an internal conduit extending therethrough is compatible with a cylindrical collar 5 of Reinhard and external coupling members 5a of Reinhard. Since item 14 of Reinhard is received within the chamber formed by item 5 of Reinhard, the coupling is construed as male. Examiner notes the male ENFit coupling comprising a hub centrally positioned therein and defining an internal conduit extending therethrough would be of compatible/appropriate size to the enteral dosing control coupling of Py in view of Yuki and thereby protect the coupling from contaminants before use).
In regard to claim 4,
Py in view of Yuki as evidence by Reinhard teaches the enteral dosing control coupling of claim 3, wherein the lumen extension tip is sized, shaped and positioned within the cylindrical collar for compatible fitting engagement within the internal conduit of the hub of the male ENFit coupling (Examiner notes the internal conduit of the hub of the male ENFit coupling is not positively required by the claims. See analysis of claim 3 above wherein as evidence by Reinhard the lumen extension tip is sized, shaped and positioned within the cylindrical collar for compatible fitting engagement within the internal conduit of a compatibly sized hub of the male ENFit coupling. See figure 2 of Reinhard which supports that the lumen extension tip item 3 of Reinhard is sized, shaped and positioned within the cylindrical collar for compatible fitting engagement within the internal conduit of a compatibly sized hub of the male ENFit coupling as shown in figure 2 of Reinhard. The Lumen extension tip of Py in view of Yuki is sized, shaped and positioned within the cylindrical collar for compatible fitting engagement within an appropriately sized internal conduit of a compatibly sized hub of the male ENFit coupling to thereby protect the coupling from contaminants before use).
In regard to claim 26,
Py discloses the enteral fluid delivery device of claim 24.
Py fails to disclose wherein the compatible coupling element comprises an ISO 80369-3 compatible ENFit coupling, and the lumen extension tip and the outer coupling collar are configured for compatible engagement with corresponding portions of the ISO 80369-3 compatible ENFit coupling.
Yuki as evidence by Reinhard teaches wherein the compatible coupling element comprises an ISO 80369-3 compatible ENFit coupling (Examiner notes “the compatible coupling element” is not positively required by the claims. See analysis of claim 24 above. Since the outer coupling collar and external coupling members of Yuki are ISO 80369-3 formatted, the compatible coupling element would also be of a compatible/size format and therefore be an ISO 80369-3 compatible ENFit coupling) and the lumen extension tip and the outer coupling collar are configured for compatible engagement with corresponding portions of the ISO 80369-3 compatible ENFit coupling (Examiner notes “configured for compatible engagement with corresponding portions of the ISO 80369-3 compatible ENFit coupling” is an intended use limitation and the lumen extension tip and the outer coupling collar are fully capable of compatible engagement with corresponding portions of the ISO 80369-3 compatible ENFit coupling as evidence by Reinhard who supports that a lumen extension tip item 3 of Reinhard and the outer coupling collar item 5 of Reinhard are fully capable of compatible engagement with corresponding portions item 14 and item 6B of Reinhard of coupling 6 of Reinhard. The lumen extension tip and the outer coupling collar of Yuki are fully capable of compatible engagement with corresponding portions of an appropriately sized/shaped ISO 80369-3 compatible ENFit coupling to thereby protect the fluid delivery device from contaminants before use. Examiner further notes figure 7 of Applicant’s disclosure shows a cap TC attached to a fluid delivery device).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical collar of Py to be ISO 80369-3 formatted, as taught by Yuki, for the purpose of limiting misconnections with a connector to be used in a field other than enteral nutrition (paragraph [0005] of Yuki) which therefore results in wherein the compatible coupling element comprises an ISO 80369-3 compatible ENFit coupling, and the lumen extension tip and the outer coupling collar are configured for compatible engagement with corresponding portions of the ISO 80369-3 compatible ENFit coupling as evidence by Reinhard. Further Py supports that the cylindrical collar 92 may be any of numerous different connectors that are currently known, or that later become known (see paragraph [0078] of Py).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Py (U.S. PG publication 20130184677).
In regard to claim 5,
Py discloses the enteral dosing control coupling of claim 1.
Py is silent as to wherein the lumen extension tip defines a contained volume of between about 0.005 milliliters to about 0.03 milliliters.
It would have been an obvious matter of design choice to modify Py to include wherein the lumen extension tip defines a contained volume of between about 0.005 milliliters to about 0.03 milliliters since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Py discloses that the lumen extension tip can be used to deliver any fluid substance (paragraph [0038). Therefore it would be an obvious modification to modify Py to include a lumen extension tip with the appropriate size contained volume depending on the liquid to be delivered/intended use of that liquid. One of ordinary skill in the art would recognize the contained volume of the lumen extension tip would vary depending on the intended liquid and use.
In regard to claim 6,
Py teaches the enteral dosing control coupling of claim 5.
Py is silent as to wherein the lumen extension tip defines a contained volume of about 0.01 milliliters.
It would have been an obvious matter of design choice to modify Py to include wherein the lumen extension tip defines a contained volume of about 0.01 milliliters since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Py discloses that the lumen extension tip can be used to deliver any fluid substance (paragraph [0038). Therefore it would be an obvious modification to modify Py to include a lumen extension tip with the appropriate size contained volume depending on the liquid to be delivered/intended use of that liquid. One of ordinary skill in the art would recognize the contained volume of the lumen extension tip would vary depending on the intended liquid and use.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Py (U.S. PG publication 20130184677) in view of Yuki (U.S. PG Publication 20180014998) further in view of Brown (U.S. Patent no 3672369).
In regard to claim 19,
Py in view of Yuki teaches the enteral syringe of claim 11, further comprising a plunger (figure 1, item 14 of Py) axially movable within the hollow cylindrical barrel to fill and dispense fluid into and from the enteral syringe (see figure 1 of Py and [0070] of Py), the plunger comprising an elongate body comprising a forward end (see figure 1 of Py).
Py in view of Yuki fails to disclose the forward end having a spear-like tip, the spear-like tip being insertable within the internal lumen of the lumen extension tip such that a contained volume within the internal lumen of the lumen extension tip is substantially zero, and thus, dosing inconsistencies and anomalies in accuracy during fluid delivery are substantially, if not entirely, eliminated.
Brown teaches a plunger (figure 1-3, item 24, 30 and 35) axially movable within the hollow cylindrical barrel (item 12) to fill and dispense fluid into and from the enteral syringe (column 1, line 60-column 2, line 1-5; Examiner notes “to fill and dispense fluid into and from the enteral syringe” is an intended use limitation and due to the structure of the plunger the plunger is fully capable of being used to fill and dispense fluid into and from the enteral syringe), the plunger comprising an elongate body comprising a forward end having a spear-like tip (figure 2 and 3, item 35; Examiner notes paragraph [055] of Applicants disclosure supports that the term spear-like encompasses a rod), the spear-like tip being insertable within the internal lumen (item 21) of the lumen extension tip (portion that forms lumen 21) such that a contained volume within the internal lumen of the lumen extension tip is substantially zero and thus, dosing inconsistencies and anomalies in accuracy during fluid delivery are substantially eliminated (column 2, line 15-22; Examiner notes since the contained volume within the lumen extension tip is substantially zero, dosing inconsistencies and anomalies in accuracy during fluid delivery are substantially eliminated).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Py in view of Yuki to include the forward end having a spear-like tip, the spear-like tip being insertable within the internal lumen of the lumen extension tip such that contained volume within the internal lumen of the lumen extension tip is substantially zero, and thus, dosing inconsistencies and anomalies in accuracy during fluid delivery are substantially, if not entirely, eliminated, as taught by Brown, for the purpose of assuring that all of the medicament is discharged from the lumen (column 2, line 15-22 of Brown).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (U.S. PG publication 20080132851) further in view of Brown (U.S. Patent no 3672369).
In regard to claim 19,
Shaw discloses the enteral syringe of claim 11, further comprising a plunger (figure 12, item 124) axially movable within the hollow cylindrical barrel to fill and dispense fluid into and from the enteral syringe (paragraph [0051]).
Shaw fails to disclose the plunger comprising an elongate body comprising a forward end having a spear-like tip, the spear-like tip being insertable within the internal lumen of the lumen extension tip such that a contained volume within the internal lumen of the lumen extension tip is substantially zero, and thus, dosing inconsistencies and anomalies in accuracy during fluid delivery are substantially, if not entirely, eliminated.
Brown teaches a plunger (figure 1-3, item 24, 30 and 35) axially movable within the hollow cylindrical barrel (item 12) to fill and dispense fluid into and from the enteral syringe (column 1, line 60-column 2, line 1-5; Examiner notes “to fill and dispense fluid into and from the enteral syringe” is an intended use limitation and due to the structure of the plunger the plunger is fully capable of being used to fill and dispense fluid into and from the enteral syringe), the plunger comprising an elongate body comprising a forward end having a spear-like tip (figure 2 and 3, item 35; Examiner notes paragraph [055] of Applicants disclosure supports that the term spear-like encompasses a rod), the spear-like tip being insertable within the internal lumen (item 21) of the lumen extension tip (portion that forms lumen 21) such that a contained volume within the internal lumen of the lumen extension tip is substantially zero and thus, dosing inconsistencies and anomalies in accuracy during fluid delivery are substantially eliminated (column 2, line 15-22; Examiner notes since the contained volume within the lumen extension tip is substantially zero, dosing inconsistencies and anomalies in accuracy during fluid delivery are substantially eliminated).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shaw to include the plunger comprising an elongate body comprising a forward end having a spear-like tip, the spear-like tip being insertable within the internal lumen of the lumen extension tip such that a contained volume within the internal lumen of the lumen extension tip is substantially zero, and thus, dosing inconsistencies and anomalies in accuracy during fluid delivery are substantially, if not entirely, eliminated, as taught by Brown, for the purpose of assuring that all of the medicament is discharged from the lumen (column 2, line 15-22 of Brown).
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-13, 15, 19, and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783